Citation Nr: 0844017	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-38 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hip 
disability and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION
 
The veteran served on active duty from August 1951 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2008, the Board granted a motion to advance this 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, service 
connection was denied for a left hip disability.

2.  The evidence associated with the claims file subsequent 
to the September 2002 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not duplicative or cumulative of the evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have a left hip disability of 
service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a left hip disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, it is necessary for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented when providing the notice required by the VCAA.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in October 2004, prior to its initial adjudication of 
the claim.  That letter informed him of the definitions of 
the terms "new" and "material" and advised him of the 
reason for the previous denial of his claim for service 
connection for a left hip disability.  In the Board's 
opinion, the appellant was adequately put on notice of the 
type of evidence he should submit or identify in order to 
reopen the claim.

The Board notes that the veteran was not provided with notice 
regarding the disability-rating and effective-date elements 
of his claim.  However, the Board has determined that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for a left hip disability 
is not warranted.  Consequently, no disability rating or 
effective date for service connection will be assigned, and 
the failure to provide notice with respect to those elements 
of the claim is no more than harmless error.

The Board notes that the veteran's service treatment records 
are not of record and are presumed to have been destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  However, the RO was able to obtain records from the 
Office of the Surgeon General as well as a copy of the 
veteran's DD Form 214.  The RO also requested the veteran to 
provide any copies of service treatment records in his 
possession by letter mailed in May 2002.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

The record reflects that pertinent VA and private treatment 
records have been obtained and that the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding any 
determination that would be arrived at under 38 C.F.R. § 
3.156(a).  38 C.F.R. § 3.156(c).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the RO reopened the claim for 
service connection for a left hip disability and adjudicated 
the claim on the merits in September 2005.  However, the 
Board must determine this issue on its own because the 
reopening of a claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Service connection for a left hip disability was denied in an 
unappealed September 2002 rating decision.  The RO determined 
that the medical evidence failed to demonstrate the presence 
of a current left hip disability or a relationship between a 
current left hip disability and service.  Although the 
veteran initiated an appeal by submitting a notice of 
disagreement, he did not perfect a timely appeal and the 
decision became final.

The evidence of record in September 2002 included VA 
treatment records dated from December 2001 to July 2002.  
These records noted the veteran's complaint of chronic 
arthritic pain and reflected diagnostic assessments of 
arthritis, but they do not specifically refer to his left 
hip.  The evidence then of record also included the January 
2002 formal claim, in which the veteran stated that he has 
experienced chronic left hip pain since serving as a 
parachutist in service, and the veteran's DD Form 214, which 
showed that he served in the Republic of Korea and received 
the Parachutist Badge.

The pertinent evidence received since the September 2002 
denial includes reports from the Office of the Surgeon 
General; private treatment records dated in December 2002 and 
November 2004; statements from the veteran dated in April 
2004 and August 2004; VA treatment records dated from 2003 to 
2005; and the reports of VA examinations conducted in June 
2005 and February 2006.

The reports from the Office of the Surgeon General reflect 
that the veteran received medical treatment for conditions 
unrelated to his left hip or to arthritis on three separate 
occasions during service.  

The December 2002 private treatment record notes the 
veteran's complaint of bilateral hip pain, and the November 
2004 record includes a diagnostic assessment of bilateral hip 
osteoarthritis.  In addition, the veteran's private physician 
states in a November 2004 letter that the veteran has 
osteoarthritis of the hips which dates to 1954. 

In the April 2004 and August 2004 statements, the veteran 
writes that he began experiencing problems with his left hip 
during field exercises and parachutist training during 
service.  He also states his belief that he currently has 
osteoarthritis which is attributable to repeated parachute 
jumps.

The VA treatment records dated from 2003 to 2005 note the 
veteran's ongoing complaints of left hip pain.  A diagnostic 
assessment of chronic hip pain was rendered in April 2003, 
but an X-ray study performed to confirm that assessment 
revealed no abnormalities of the left hip.  In September 
2004, the veteran complained that the pain in his left hip 
and back was worsening, and his health care provider rendered 
a diagnostic assessment of arthritis.  The veteran complained 
of pain in his left hip and right knee in March 2005 and was 
prescribed a cane to assist in weight-bearing.  In December 
2005, he continued to complain of pain in multiple joints, 
including his left hip, and his health care provider 
diagnosed arthralgias.

The June 2005 VA examination report notes that the veteran 
complained of constant left hip pain but denied stiffness, 
swelling, heat, redness, instability, or locking in the hip.  
The examiner stated that it would not be unreasonable for the 
veteran to experience traumatic arthritis as a result of his 
parachuting in service, but he also noted that the April 2003 
X-ray study of the left hip had been negative.  No diagnosis 
pertaining to the veteran's left hip was rendered.

The veteran was afforded another VA examination in February 
2006 specifically to determine the nature and etiology of any 
currently present left hip disability.  The veteran again 
complained of constant pain but denied stiffness, swelling, 
heat, redness, or locking in the hip.  The examiner diagnosed 
traumatic arthritis and ordered an X-ray study to support the 
diagnosis.  The X-ray study was performed, but the 
interpreting physician noted in an addendum to the 
examination report that the osseous structures of the hip 
were intact and normally aligned and that there was no 
obvious degenerative joint disease.  The physician concluded 
that a diagnosis of post-traumatic arthritis could not "be 
made with confidence" and that, based on the X-ray study and 
the results of physical examination of the veteran, there was 
no objective evidence upon which to base a diagnosis of a 
left hip disability.

The evidence received since the September 2002 denial is new 
and material because it contains medical evidence which 
purports to establish that the veteran has a left hip 
disability that had its onset in service.  Specifically, the 
new November 2004 private treatment record indicates that the 
veteran has osteoarthritis in the left hip, and the new 
November 2004 letter from the private physician provides a 
link between that condition and service.  Neither element was 
established by the medical evidence of record in September 
2002.  Moreover, the Board finds that the new evidence is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  The veteran's physician is a 
trained medical professional who is competent to diagnose 
medical conditions and offer medical opinions.  Therefore, 
the credibility of the November 2004 treatment record and 
November 2004 letter from that physician is presumed.  See, 
again, Justus, 3 Vet. App. 510.

Accordingly, new and material evidence having been presented, 
the claim is reopened.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection may not be granted without 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
a left hip disability because it is related to service.  
Specifically, he maintains that he developed arthritis in his 
left hip as a result of repeated parachuting in service and 
that he has experienced chronic left hip pain since service.

The veteran's DD Form 214 confirms that he was a parachutist.  
The reports from the Office of the Surgeon General, however, 
reflect no complaints or treatment related to his left hip, 
and the earliest medical evidence related specifically to the 
veteran's left hip is a VA treatment record documenting his 
complaint of his pain.  That record is dated in April 2003, 
almost 50 years after the veteran's release from active duty.

More importantly, the medical evidence of record establishes 
that the veteran does not have a current left hip disability.  
The Board acknowledges that diagnoses of arthritis were 
rendered by the veteran's private physician in November 2004, 
by some of his VA health care providers between 2001 and 
2005, and by the February 2006 VA examiner.  However, these 
diagnoses appear to be based on the veteran's subjective 
complaints and are contradicted by the objective medical 
evidence of record.  X-ray studies performed in April 2003 
and February 2006 revealed no evidence of arthritis in the 
left hip.  After reviewing the veteran's medical records and 
performing a physical examination, the June 2005 examiner did 
not diagnose a left hip disability.  In addition, the 
physician who authored the addendum to the February 2006 VA 
examination report expressly concluded that there was no 
objective medical evidence to support a diagnosis of a left 
hip disability.

The Board has evaluated this conflicting medical evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  After careful 
consideration, the Board concludes that the June 2005 VA 
examination report and February 2006 addendum, which reflect 
that the veteran does not have a left hip disability, are 
more probative than the diagnoses of arthritis contained in 
the record.  In this regard, the Board notes that the June 
2005 examiner and the February 2006 physician supported their 
opinions by discussing the objective medical evidence of 
record, including the X-ray studies and results of physical 
examination.  Conversely, the diagnoses of arthritis rendered 
by the veteran's private physician, the February 2006 VA 
examiner, and some of the VA health care providers are 
unsupported by any discussion of objective medical evidence.

The Board acknowledges the veteran's statements concerning 
his current left hip pain.  The veteran is competent to 
report such observable symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, his statements are 
insufficient to establish entitlement to service connection 
for a left hip disability because pain alone, without a 
diagnosis of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); see also, Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The Board also acknowledges the statements from the veteran 
and his private physician that his left hip pain has 
persisted since service, as well as the opinion of the June 
2005 VA examiner that traumatic arthritis can result from 
parachuting.  However, even assuming the credibility and 
competence of these statements , the absence of a current 
left hip disability still precludes the establishment of 
service connection for such a disability.  Id.

Finally, the Board acknowledges the veteran's contention that 
his left hip pain is related to injuries he sustained while 
parachuting, including during combat in the Republic of 
Korea.  In general, satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service, even though there 
is no official record of such incurrence or aggravation in 
such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  However, this combat presumption does not 
negate the need for medical evidence of a current disability.  
Here, as explained above, the medical evidence establishes 
that the veteran does not have a left hip disability.

Accordingly, since the medical evidence establishes that the 
veteran does not have a left hip disability, service 
connection is not warranted.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a left hip 
disability is granted.

Service connection for a left hip disability is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


